DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10780218. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In regard to claim 1 of the instant application,
See claim 1 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 2 of the instant application,
See claim 2 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 3 of the instant application,
See claim 3 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 4 of the instant application,
See claim 10 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 5 of the instant application,
See claim 11 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 6 of the instant application,
See claim 1 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 7 of the instant application,
See claim 12 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 8 of the instant application,
See claim 13 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 9 of the instant application,
See claim 14 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 10 of the instant application,
See claim 4 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 11 of the instant application,
See claim 5 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 12 of the instant application,
See claim 6 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 13 of the instant application,
See claim 7 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 14 of the instant application,
See claim 8 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 15 of the instant application,
See claim 9 of U.S. Patent No. 10780218 which although the claims at issue are not identical, they are not patentably distinct from each other.
Specification
The abstract of the disclosure is objected to because:
Line 2 recites “the anterior chamber”. There is insufficient antecedent basis for “the anterior chamber”. Examiner suggests replacing “the anterior chamber” with “an anterior chamber”.
Line 3 recites “the extended release”. There is insufficient antecedent basis for “the extended release”. Examiner suggests replacing “the extended release” with “an extended release”.
Line 6 recites “the needle bevel”. There is insufficient antecedent basis for “the needle bevel”. Examiner suggests replacing “the needle bevel” with “a needle bevel”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 1 recites “the anterior chamber”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the anterior chamber” with “an anterior chamber”. 
Line 8-9 recites “the length of the needle”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the length of the needle” with “a length of the needle”.
Line 12 recites “a proximal and a distal end”. Examiner suggests replacing “a proximal and a distal end” with “a proximal end and a distal end” for clarity purposes. 
Line 13 recites “an intraocular implant”. Line 9 recites “an intraocular implant”. As antecedent basis is already provided for the intraocular implant in line 13, Examiner suggests replacing “an intraocular implant” in line 13 with “the intraocular implant”.
Line 14, line 18, and line 20 recite “activation of the”. As antecedent basis has already been provided for the activation of the apparatus in line 13, Examiner suggests replacing “activation of the” in line 14, line 18, and line 20 with “the activation of the”. 
Line 16 recites “the distal end of the apparatus”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the distal end of the apparatus” with “a distal end of the apparatus”.
Line 19 recites “its distal end”. Examiner suggests replacing “its distal end” with “the distal end of the implant holder” to put the limitation in clearer form.
Claim 2 objected to because of the following informalities:   
Line 1 recites “an intraocular implant”. As antecedent basis has already been provided for the intraocular implant in claim 1, Examiner suggests replacing “an intraocular implant” with “the intraocular implant”.
Line 1 recites “the implant” Examiner suggests replacing “the implant” with “the intraocular implant” in order to keep claim terminology clear and consistent. 
Line 6 recites “the implant”. Examiner suggests replacing “the implant” with “the intraocular implant” in order to keep claim terminology clear and consistent.
Claim 4 objected to because of the following informalities:   
Line 1 recites “a proximal and a distal end”. Examiner suggests replacing “a proximal and a distal end” with “a proximal end and a distal end” for clarity purposes. 
Line 2 recites “activation of the apparatus”. As antecedent basis has already been provided for the activation of the apparatus in claim 1, line 13, Examiner suggests replacing “activation of the apparatus” with “the activation of the apparatus”.
Claim 5 objected to because of the following informalities:   
Line 3 recites “activation of the apparatus”. As antecedent basis has already been provided for the activation of the apparatus in claim 1, line 13, Examiner suggests replacing “activation of the apparatus” with “the activation of the apparatus”.
Claim 7 objected to because of the following informalities: 
Line 3 recites “activation of the apparatus”. As antecedent basis has already been provided for the activation of the apparatus in claim 1, line 13, Examiner suggests replacing “activation of the apparatus” with “the activation of the apparatus”.
Line 3 recites “an implant”. As antecedent basis has already been provided for the implant in claim 1, Examiner suggests replacing “an implant” with “the intraocular implant”.
Claim 8 objected to because of the following informalities:   
Line 3 recites “activation of the apparatus”. As antecedent basis has already been provided for the activation of the apparatus in claim 1, line 13, Examiner suggests replacing “activation of the apparatus” with “the activation of the apparatus”.
Claim 11 objected to because of the following informalities:   
Line 1 recites “the anterior chamber”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the anterior chamber” with “an anterior chamber”. 
Line 3 recites “an intraocular implant delivery apparatus according to claim 2”. As antecedent basis is already provided and the apparatus of claim 2 is referred to as “the apparatus” and not “the intraocular implant delivery apparatus”, Examiner suggests replacing “an intraocular implant delivery apparatus according to claim 2” with  “the apparatus according to claim 2”.
Line 4 recites “the cornea”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the cornea” with “a cornea”.
Line 6 recites “the implant”. Examiner suggests replacing “the implant” with “the intraocular implant” in order to keep claim terminology clear and consistent. 
Line 4 recites “a patient’s eye”. As antecedent basis is already provided for “a patient’s eye”, Examiner suggests replacing “a patient’s eye” with “the patient’s eye”.
Claim 12 objected to because of the following informalities:   
Line 2 recites “the surface of the eye”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the surface of the eye” with “a surface of the eye”. 
Claim 13 objected to because of the following informalities:   
Line 2 recites “the limbus”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the limbus” with “a limbus”.
Claim 14 objected to because of the following informalities:   
Line 1 recites “wherein needle”. This is grammatically incorrect. Examiner suggests replacing “wherein needle” with “wherein the needle”. 
Line 2 recites “the corneal surface”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the corneal surface” with “a corneal surface”. 
Line 3-4 recites “the inferior anterior chamber angle”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the inferior anterior chamber angle” with “an inferior anterior chamber angle”.
Line 4 recites “the implant”. Examiner suggests replacing “the implant” with “the intraocular implant” in order to keep claim terminology clear and consistent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 17 recites “an implant”. Line 13 and line 9 recites “an intraocular implant”. It is unclear if the implant of line 17 is the same as the intraocular implant or in addition to the intraocular implant i.e. an intraocular implant and an implant are both present. Based on the disclosure it appears the implant is the same as the intraocular implant. For examination purposes Examiner construes the implant to be the same as the intraocular implant. Examiner suggests replacing “an implant” with “the intraocular implant”.
Line 18 recites “the device”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the device is the same structure as the apparatus. Appropriate correction is required. Based on the disclosure it appears the device is the same as the apparatus. For examination purposes Examiner construes the device to be the apparatus. Examiner suggests replacing “the device” with “the apparatus”. 
Line 21 recites “the implant”. Line 9 and 13 recite “an intraocular implant” and line 17 recites “an implant”. It is unclear which implant “the implant” of line 21 refers to. Appropriate correction is required. For examination purposes Examiner construes “the implant” to be the same as the implant of line 17 and the implant of line 9 and 13. Examiner suggests addressing the issue with line 17 and replacing “the implant” in line 21 with “the intraocular implant”. 
Examiner notes claims 2-15 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 13,
Line 2 recites “a point just anterior to the limbus”. The term “just” in claim 13 is a relative term which renders the claim indefinite. The term “just” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) further in view of Dysarz (U.S. patent no 6228054) further in view of Palmer (U.S. PG publication 20130090594).
In regard to claim 1,
Highley discloses an apparatus (figure 2, item 10) for injecting an intraocular implant (figure 2, item 26) into the anterior chamber of a patient's eye (paragraph [0005], [0009] and [0046]), the apparatus comprising: 
(a) an elongate housing (figure 1, item 12) having a longitudinal axis (figure 2, item 52) and having a proximal end (figure 1, item 32) and a distal end (end of housing opposite item 32); 
(b) an ejector button (figure 1, item 20) extending through an opening (figure 1, item 22) in the housing and moveable from a first position to a second position in a direction normal to the longitudinal axis of the housing (paragraph [0044]); 
[AltContent: textbox (Distal end of the implant holder)][AltContent: textbox (Proximal end of the implant holder)][AltContent: ](c) a needle (figure 1, item 60) having a proximal end (end of needle within the housing) and a distal beveled end (see figure 2 wherein the distal end of the needle is a beveled), the needle extending longitudinally from the distal end of the housing (see figure 2), the needle having a lumen (figure 3, item 70) extending through the length of the needle such that an intraocular implant can be received within and translated through the lumen of the needle (paragraph [0048]), the needle rotatable in clockwise and counter-clockwise directions about its long axis (paragraph [0049]; Examiner notes since the needle is attached to apparatus 10, the needle is able to be manipulated and rotated via rotating the apparatus 10); and 
[AltContent: ]
    PNG
    media_image1.png
    752
    191
    media_image1.png
    Greyscale

(d) an implant holder (figure 1, item 34, 54, and 56) having a proximal (see figure 2 above) and a distal end (see figure 2 above) and a lumen (lumen of item 56) capable of receiving and holding an intraocular implant (item 26) prior to activation of the apparatus (paragraph [0041]; see figure 3), the implant holder located inside the housing (see figure 2, paragraph [0041]), the implant holder further being capable of movement, upon activation of the apparatus, from a first position to a second position within the housing along the longitudinal axis of the housing and in a direction toward the distal end of the apparatus (paragraph [0044]; movement of the button 20 results in translation of plunger 34 of the implant holder), the lumen of the implant holder aligned with the lumen of the needle such that an implant can slidably translate from the lumen of the implant holder into the lumen of the needle upon activation of the device (paragraph [0041] and [0043]; the implant 26 can be driven into the lumen 70 of the needle 60 by item 46), the implant holder capped at its distal end (paragraph [0041]: wherein a retention means is a core dam 68 which prevents the implant 26 from being unintentionally ejected from the apparatus 10),
wherein depression of the ejector button results in activation of the apparatus and ejection of the implant from the apparatus (paragraph [0049]).
Highley fails to disclose the implant holder capped at its distal end with a cross-slit membrane.
Dysarz teaches a membrane, an interference fit, and frictionally engaged plugs can all be used to secure a portion in a syringe prior to impact from a push rod (column 3, line 17-28) and thus a membrane, an interference fit, and frictionally engaged plugs were art-recognized equivalents before the effective filing date of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a membrane in place of the core dam 68 of Highley since it has been held that substituting parts of an invention involves only routine skill in the art.
Highley in view of Dysarz is silent as to the membrane being a cross-slit membrane.
Palmer teaches a cross-slit membrane (see figure 9E, item 274).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Highley in view of Dysarz to be a cross-slit membrane, as taught by Palmer, for the purpose of maintaining a uniform seal around the implant and push rod (paragraph [0295]-[0296] of Palmer). 
In regard to claim 4,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1, further comprising a push rod (figure 2, item 46 of Highley) having a proximal (end furthest from the needle in Highley) and a distal end (end closest to the needle in Highley), wherein prior to activation of the apparatus the distal end of the push rod is disposed in the lumen of the implant holder at the proximal end of the implant holder (see figure 3 of Highley), and wherein the push rod is slidably receivable within the lumen of the implant holder and the lumen of the needle (paragraph [0041], [0043] and [0053] of Highley, see figure 10 of Highley), and wherein the push rod is moveable along the longitudinal axis of the housing (paragraph [0040] of Highley).
In regard to claim 5,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 4, further comprising a spring-driven assembly (figure 2, item 38 of Highley) engageable with the push rod for forcing the push rod through the implant holder and the lumen of the needle following activation of the apparatus (paragraph [0050] and [0040] of Highley).
In regard to claim 8,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1, further comprising an implant delivery feedback window (figure 9, item 24 of Highley) located on the housing, wherein said feedback window is configured to allow observation of a visible signal that indicates activation of the apparatus (paragraph [0040], [0042] and [0048] of Highley; When the implant 26 is driven into the lumen 70 of the needle 60 and is therefore not observable through window 24, it is indicated to a user that the apparatus has been activated).
Claims 2, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) further in view of Nivaggioli (U.S. PG publication 20040137059).
In regard to claim 2,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1, further comprising an intraocular implant (item 26 of Highley), the implant located entirely within the implant holder (see figure 1 and 2 of Highley), wherein the intraocular implant is a solid, rod-shaped (paragraph [0038] of Highley), biodegradable (see paragraph [0004] of Highley), intraocular implant comprising a biodegradable polymer matrix and a pharmaceutically active agent associated with the biodegradable polymer matrix (paragraph [0037] of Highley: wherein the implant may release a controlled amount of a bioactive agent and paragraph [0038] of Highley: wherein polyvinyl alcohol and a drug substance such as fluocinolone acetonide can be intermixed), wherein the pharmaceutically active agent is effective for treating a medical condition of the eye (paragraph [0037]-[0038] of Highley).
Although Highley in view of Dysarz in view of Palmer teaches the implant is a microimplant (see paragraph [0037] of Highley), Highley in view of Dysarz in view of Palmer fails to disclose wherein the implant is 150 µm to 300 µm in diameter or width, 0.50 mm to 2.5 mm in length, and 20 µg to 120 µg in total weight.
Nivaggioli teaches an implant (solid rod implant as disclosed in paragraph [0061]) wherein the implant is 150 µm to 300 µm in diameter or width (paragraph [0061]: wherein the implant can be .3 mm in width), 0.50 mm to 2.5 mm in length (paragraph [0061]: wherein the implant can be .5 mm in length), and 20 µg to 120 µg in total weight (paragraph [0060]: wherein the total weight of the implant can be 100 µg).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Highley in view of Dysarz in view of Palmer to include wherein the implant is 150 µm to 300 µm in diameter or width, 0.50 mm to 2.5 mm in length, and 20 µg to 120 µg in total weight, as taught by Nivaggioli, for the purpose of using an implant that is favorable to be accommodated in a desired chamber in the eye with desired release kinetics and ease of handling (paragraph [0061] of Nivaggioli).
In regard to claim 10,
Highley in view of Dysarz in view of Palmer in view of Nivaggioli teaches the apparatus of claim 2, wherein the pharmaceutically active agent is a steroid, a non- steroidal anti-inflammatory agent, an alpha 2 adrenergic receptor agonist, a prostamide, or a protein (paragraph [0038] of Highley: wherein the pharmaceutically active agent can be fluocinolone acetonide which is a corticosteroid).
In regard to claim 11,
Highley in view of Dysarz in view of Palmer in view of Nivaggioli teaches a method of introducing an intraocular implant (item 26 of Highley) into the anterior chamber of a patient's eye (paragraph [0005], [0046], and [0009] of Highley) using the apparatus of claim 2 (see rejection of claim 2 above), the method comprising: 
(a) providing an intraocular implant delivery apparatus (figure 1, item 10 of Highley) according to claim 2 (see rejection of claim 2 above); 
(b) penetrating the cornea of a patient's eye with the distal beveled end of the needle (paragraph [0005], [0046] and [0009] of Highley); 
(c) inserting the needle into the anterior chamber of the patient's eye (paragraph [0005] and [0046] of Highley); 
(d) ejecting the implant from the apparatus into the anterior chamber of the patient's eye (paragraph [0005] and [0050] of Highley); 
(e) and removing the needle from the patient's eye (paragraph [0050] of Highley).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) in view of Nivaggioli (U.S. PG publication 20040137059) further in view of Romoda (U.S. Patent no 8721702).
In regard to claim 3,
Highley in view of Dysarz in view of Palmer in view of Nivaggioli teaches the apparatus of claim 2.
 Highley in view of Dysarz in view of Palmer in view of Nivaggioli is silent as to wherein the length of the needle extending from the distal end of the housing is 4 mm to 8 mm.
Romoda teaches wherein the length of the needle (figure 3A, item 104) extending from the distal end of the housing (housing of item 103) is 4 mm to 8 mm (column 5, line 31-34) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer in view of Nivaggioli to include wherein the length of the needle extending from the distal end of the housing is 4 mm to 8 mm, as taught by Romoda, for the purpose of employing a useable length to ensure proper deployment (column 1, line 53-56 and column 5, line 49-52 of Romoda).
Additionally it would have been an obvious matter of design choice to modify Highley in view of Dysarz in view of Palmer in view of Nivaggioli to include wherein wherein the length of the needle extending from the distal end of the housing is 4 mm to 8 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) further in view of Klieman (U.S. Patent no 6270508).
In regard to claim 6,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1.
Highley in view of Dysarz in view of Palmer fails to disclose further comprising a needle-rotation knob located at the proximal end of the housing, whereby manual rotation of said knob in a clockwise or counter-clockwise direction relative to the longitudinal axis of the housing results in a corresponding clockwise or counter-clockwise rotation of the needle.
Klieman teaches a needle-rotation knob (figure 1, item 12) located at the proximal end of the housing (figure 1, item 10), whereby manual rotation of said knob in a clockwise or counter- clockwise direction relative to the longitudinal axis of the housing results in a corresponding clockwise or counter-clockwise rotation of the needle (column 4, line 57-60; column 5, line 50-65: wherein rotation of the barrel 10 by the knob 12 causes rotation of the needle 54).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer to include a needle-rotation knob located at the proximal end of the housing, whereby manual rotation of said knob in a clockwise or counter- clockwise direction relative to the longitudinal axis of the housing results in a corresponding clockwise or counter-clockwise rotation of the needle, as taught by Klieman, for the purpose of good needle mobility (column 1, line 45-59 of Klieman) and needle reorientation (column 1, line 60- column 2, line 2 of Klieman).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) further in view of Nielsen (U.S. PG publication 20120232474).
In regard to claim 7,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1 further comprising an implant inspection window (figure 9, item 24 of Highley) located on the distal end of the housing (see figure 9 of Highley), wherein said implant inspection window is configured to permit visual observation of an implant inside the housing prior to activation of the apparatus (paragraph [0040] and [0042] of Highley).
Highley in view of Dysarz in view of Palmer fails to disclose multiple implant inspection windows and therefore fails to disclose comprising implant inspection windows located on the distal end of the housing, wherein said implant inspection windows are configured to permit visual observation of an implant inside the housing prior to activation of the apparatus.
Nielsen teaches implant inspection windows (item 401; paragraph [0043] and paragraph [0028] wherein the drug can be a solid which is construed as an implant) on the distal end of the housing, wherein said implant inspection windows are configured to permit visual observation of an implant inside the housing prior to activation of the apparatus (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer to include implant inspection windows, as taught by Nielsen, for the purpose of enabling the user to inspect a large area (paragraph [0043] of Nielsen). Additionally it has been held that mere duplication of parts i.e. at least two inspection windows vs. one inspection window has no patentable significance unless a new and unexpected result is produced.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) further in view of Weber (U.S. PG publication 20060241650).
In regard to claim 9,
Highley in view of Dysarz in view of Palmer teaches the apparatus of claim 1.
Highley in view of Dysarz in view of Palmer fails to disclose wherein said needle is a 28 gauge needle with a wall that is 0.0015 inches to 0.00225 inches thick.
Weber teaches wherein said needle is a 28 gauge needle (paragraph [0060]: wherein the cannula is 22 gauge or smaller; paragraph [0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Highley in view of Dysarz in view of Palmer to be a 28 gauge needle, as taught by Weber, for the purpose of enabling the puncture to be self-sealing (paragraph [0060] of Weber).
Highley in view of Dysarz in view of Palmer in view of Weber is silent as to a 28 gauge needle with a wall that is 0.0015 inches to 0.00225 inches thick.
It would have been an obvious matter of design choice to modify Highley in view of Dysarz in view of Palmer in view of Weber to include the 28 gauge needle with a wall that is 0.0015 inches to 0.00225 inches thick since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) in view of Nivaggioli (U.S. PG publication 20040137059) further in view of Weber (U.S. PG publication 20060241650).
In regard to claim 12,
Highley in view of Dysarz in view of Palmer in view Nivaggioli teaches the method of claim 11.
Highley in view of Dysarz in view of Palmer in view Nivaggioli teaches the penetrating step comprises inserting the needle into the cornea (paragraph [0005], [0046] and [0009] of Highley).
Highley in view of Dysarz in view of Palmer in view Nivaggioli fails to disclose wherein the penetrating step comprises inserting the needle into the cornea with the bevel of the needle oriented 180° away from the surface of the eye.
Weber teaches inserting the needle with the bevel of the needle oriented 180˚ away from the surface of the eye (paragraph [0066]: wherein the needle and beveled end is advanced at an angle approaching parallel i.e. 180 degrees relative to the eye surface and good results are achieved by inserting at an angle of 45 degrees or less, relative to the eye surface).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the penetrating step of inserting the needle into the cornea as taught by Highley in view of Dysarz in view of Palmer in view Nivaggioli to include wherein the penetrating step comprises inserting the needle into the cornea with the bevel of the needle oriented 180˚ away from the surface of the eye, as taught by Weber, for the purpose of promoting self-sealing by inserting the needle at an angle relative to the eye surface (paragraph [0066] of Weber).
In regard to claim 13,
Highley in view of Dysarz in view of Palmer in view Nivaggioli in view of Weber teaches the method of claim 12, wherein the needle is inserted into the anterior chamber by inserting the needle through the cornea (paragraph [0005] and [0046] of Highley). 
Highley in view of Dysarz in view of Palmer in view Nivaggioli in view of Weber fails to disclose inserting the needle at a point just anterior to the limbus.
Weber teaches inserting the needle at a point just anterior to the limbus (paragraph [0066]: wherein the needle is inserted through the pars plana at a location approximately 3.5-4 mm from the limbus of the eye) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion of the needle of Highley in view of Dysarz in view of Palmer in view Nivaggioli in view of Weber to include inserting the needle at a point just anterior to the limbus, as taught by Weber, for the purpose of using a useful implantation method (paragraph [0066] of Weber).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) in view of Nivaggioli (U.S. PG publication 20040137059) further in view of Paques (U.S. PG publication 20100010452) further in view of Haffner (U.S. PG publication 20120165933).
In regard to claim 14,
Highley in view of Dysarz in view of Palmer in view Nivaggioli teaches the method of claim 11.
Highley in view of Dysarz in view of Palmer in view Nivaggioli fails to disclose wherein needle is inserted into the anterior chamber to a depth of about 4 mm to about 7.5 mm, as measured from a tip of the needle to the corneal surface where the needle first penetrates the eye, and wherein the needle is pointed toward the inferior anterior chamber angle before ejecting the implant.
Paques teaches wherein the needle is inserted into the anterior chamber to a depth of about 4 mm to about 7.5 mm, as measured from a tip of the needle to the corneal surface where the needle first penetrates the eye (paragraph [0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer in view Nivaggioli to include wherein the needle is inserted into the anterior chamber to a depth of about 4 mm to about 7.5 mm, as measured from a tip of the needle to the corneal surface where the needle first penetrates the eye, as taught by Paques, for the purpose of preventing damaging to intraocular structures such as the retina or lens (paragraph [0071] of Paques).
Highley in view of Dysarz in view of Palmer in view Nivaggioli in view of Paques fails to disclose wherein the needle is pointed toward the inferior anterior chamber angle before ejecting the implant.
Haffner teaches wherein the needle is pointed toward the inferior anterior chamber angle before ejecting the implant (paragraph [0146]; Examiner notes the ocular implant is delivered through the anterior chamber angle).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer in view Nivaggioli in view of Paques to include wherein the needle is pointed toward the inferior anterior chamber angle before ejecting the implant, as taught by Haffner, for the purpose of allowing for easy advancement through fibrous or porous tissue (paragraph [0146] of Haffner).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Highley (U.S. PG publication 20090281520) in view of Dysarz (U.S. patent no 6228054) in view of Palmer (U.S. PG publication 20130090594) in view of Nivaggioli (U.S. PG publication 20040137059) further in view of Haffner (U.S. PG publication 20120165933).
In regard to claim 15,
Highley in view of Dysarz in view of Palmer in view Nivaggioli teaches the method of claim 11.
Highley in view of Dysarz in view of Palmer in view Nivaggioli teaches wherein the patient has diseases of the eye (paragraph [0002]-[0003] of Highley), but fails to disclose wherein the patient has glaucoma or ocular hypertension.
Haffner teaches wherein the patient has glaucoma or ocular hypertension (paragraph [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Highley in view of Dysarz in view of Palmer in view Nivaggioli to deliver an implant to treat a patient, wherein the patient has glaucoma or ocular hypertension, as taught by Haffner, for the purpose of delivering an implant to drain fluid from the anterior chamber (paragraph [0007] and [0010] of Haffner) and protect optic nerves (paragraph [0006] of Haffner). One of ordinary skill in the art would recognize the apparatus and method of Highley in view of Dysarz in view of Palmer in view Nivaggioli could be used to treat several diseases via delivery of an implant to an eye. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                  

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783